                                      Case 1:21-cv-07019 Document 1-1 Filed 08/19/21 Page 1 of 5

                                                          Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 98.116.118.18
Total Works Infringed: 39                                                                           ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                            07-26-     Blacked        09-12-2020    09-29-2020   PA0002258684
           438DA8FA69D50CEA1733402B04DD01CDE39D415A                              2021
           File Hash:                                                            15:18:09
           E3A468DAFD516F59D05D6DEDE8F8ADFF486BE34B24A78B177152957480D368D5
 2         Info Hash:                                                            07-26-     Vixen          11-13-2020    12-09-2020   PA0002274953
           489BDDB0F22A7CABFE4FC74D5B966931BFD014C1                              2021
           File Hash:                                                            03:28:01
           4E32E3DA50856920ED82C73FECC9B196BBB607FD65A6795AC2B595D8E0A35FC6
 3         Info Hash:                                                            07-26-     Blacked        11-30-2020    01-04-2021   PA0002277037
           7FAEB84D764CE48715C6755B8FA0C48A76E0A2CD                              2021       Raw
           File Hash:                                                            03:24:32
           B9803794C2D1A604973910C9F742B7BF4CB5E1B5248EFA608233D33025E52805
 4         Info Hash:                                                            07-19-     Tushy          07-18-2021    08-02-2021   PA0002305087
           93E2A5FE65E5A1C6FD78BEFFAE920CD4F7701877                              2021
           File Hash:                                                            12:16:20
           B01737AC50BC1B2716C06392CC8B6FE62736C8FF622FFA0F3C04D601409B6668
 5         Info Hash:                                                            07-15-     Vixen          05-04-2017    06-16-2017   PA0002069283
           3190852740A8422FB1010622B45A545B2EA2459F                              2021
           File Hash:                                                            12:27:35
           92F7CA45AE3B8A43E5A7626B015182EB395475BA13ACFB309BD336FF4EE90EAE
 6         Info Hash:                                                            07-15-     Vixen          07-13-2017    08-10-2017   PA0002046873
           8BD8A32C652E3385C1884BBF8CFF1C2D8D27D7BA                              2021
           File Hash:                                                            12:20:21
           E67C0877CEA15BD258B815AD9B6BFB1B4F75AC87DB01EA18E670C68D0CAF30B7
 7         Info Hash:                                                            07-15-     Blacked        01-10-2018    01-15-2018   PA0002070942
           A431C96503B22EE18A5B1B4CDD3B9C8D90B76FC2                              2021
           File Hash:                                                            12:20:01
           0E10287CB4A4360E1ED994303254EBE86DC5EAA9C9B99DBC409534285017716D
 8         Info Hash:                                                            07-15-     Vixen          09-06-2017    09-15-2017   PA0002052844
           05974F8D127A7CB312030D0D833B828F6586EEAC                              2021
           File Hash:                                                            12:08:00
           E1A7010F2D4FAAA96E7A5D9921B722909713AFB4CFF934B79E9D3828CEE441FD
                                 Case 1:21-cv-07019 Document 1-1 Filed 08/19/21 Page 2 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         07-15-     Vixen     03-10-2018   04-17-2018   PA0002116743
       288E0948405109A670950D4BA16470FD2A5D75C3                           2021
       File Hash:                                                         12:08:00
       A024591019EB9C4FD9108120C068BF0057C5559BCC9A84AA6240B0635CC8FF89
10     Info Hash:                                                         07-15-     Blacked   04-27-2018   05-24-2018   PA0002101367
       0BAEA36D03C153CF962E2B382C78DCC29D150452                           2021       Raw
       File Hash:                                                         12:01:55
       3DA5A5D8E73723CBFE58FF538CEA2C7BB814F53793E783D42A109B742A13970B
11     Info Hash:                                                         07-15-     Vixen     02-13-2018   03-02-2018   PA0002104793
       104A070B3C1EAE224A2AE6095147C8F7AFCA010B                           2021
       File Hash:                                                         11:55:52
       29CA4E08ED0426A4F4838FF45E8D0D6EE8F977BB3260316F2F2499D0AC5508CC
12     Info Hash:                                                         07-15-     Blacked   09-22-2018   11-01-2018   PA0002143419
       6A49A11B13EF590A40FF5301E0376A2FB277D641                           2021
       File Hash:                                                         11:55:52
       C3C755A26B625D3D20995FCF8C88BEC28BDEC365CF0333DFC275F3EF8D7B50A7
13     Info Hash:                                                         07-15-     Blacked   06-29-2017   07-07-2017   PA0002070821
       43D5AADB5699D50F9B695E629D7DC6CB0D5AB7C3                           2021
       File Hash:                                                         05:27:10
       A978F31E358A15095ADA933AC5BAFB0678D3217FFB9C7E0C04B7A2BFC82FC61B
14     Info Hash:                                                         07-15-     Blacked   10-24-2017   11-30-2017   PA0002098011
       683DC9862ED968CB69F33FDF3EC90FCDBFC90496                           2021       Raw
       File Hash:                                                         05:25:20
       2DFDD794A3246B61569A8DB7B3CDE814BBE5EE49A65D77DD8F822ACF408696C6
15     Info Hash:                                                         07-08-     Vixen     11-30-2019   12-17-2019   PA0002217669
       BCAEF49E2CE81942A47EBD678C0582019E8318A3                           2021
       File Hash:                                                         16:15:38
       E3F9EEECF6FD21DE522B0D7AF5F73A267D9F422A66C55DD4DDC100CD9EE98142
16     Info Hash:                                                         07-06-     Tushy     08-19-2018   09-05-2018   PA0002134998
       4E2DD22F610B2FAC87FBE62FD26DD2A74234B671                           2021
       File Hash:                                                         00:53:02
       4D03DA09A5753F32E600840E03859DCDFCB7FF7E02FA6992EE0B5A387E0CDB4D
17     Info Hash:                                                         07-05-     Blacked   02-04-2019   03-24-2019   PA0002183208
       31A0CEE0CBEBA1ECD7DDCA954133760919C716E3                           2021
       File Hash:                                                         21:50:54
       B140202D921E68887E969B7EFB245D9909BD9ECF9A5E2D3EEB5961ECA61D89F7
                                  Case 1:21-cv-07019 Document 1-1 Filed 08/19/21 Page 3 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         07-05-     Blacked   09-22-2019   10-07-2019   PA0002205469
       F491E98F15C829B918E94EDC62F86FC9F5FDF9C8                           2021
       File Hash:                                                         15:58:44
       1B3F1DA51F73F9333F96A92475051A292BFACA76CB7EF662457FB18470D95BBC
19     Info Hash:                                                         07-05-     Blacked   07-09-2018   08-07-2018   PA0002131818
       8B936688C9ABD5C741EF8164BC6802C971CE89E1                           2021
       File Hash:                                                         15:58:04
       540E3C13A7423F24465E1C900AAB9C7758F4960F262BECF787B76AC3328E0C87
20     Info Hash:                                                         07-05-     Blacked   12-01-2019   12-17-2019   PA0002217663
       D702D009EB68CCFCCED118FF97BC6DFFFC22A38E                           2021
       File Hash:                                                         15:54:38
       EEB5F417612E98224C56B6D41EBFFE1E1E502D06E897E6B9C94C4B48BAC263DD
21     Info Hash:                                                         07-05-     Vixen     02-18-2020   03-18-2020   PA0002241449
       DFD3825A8DD5F25FA848CA8834BD6DAFBE8C75A3                           2021
       File Hash:                                                         15:53:44
       FEEE731DDE04F0E5DDD9229A300E796F409EC729BAD06798F2D15DBA065A0E0C
22     Info Hash:                                                         07-05-     Blacked   06-26-2019   08-27-2019   PA0002213245
       53D1DE440F17D6567F1067204E832ADE5FADE5CE                           2021       Raw
       File Hash:                                                         15:51:16
       CE413A76BF40C7AFD6A2FDC4D1E3C270F2A436264887410442A171CFA45D906B
23     Info Hash:                                                         07-05-     Tushy     06-27-2021   08-02-2021   PA0002305088
       AB40567AB9EC9142F34C0B6DCC75D4EBD430291F                           2021
       File Hash:                                                         15:26:31
       9B9F45E04B0280205E7EDAB0A8ECC42BFE96E07BCC284D5365C6CDC5469DC274
24     Info Hash:                                                         06-12-     Blacked   03-30-2020   04-17-2020   PA0002237303
       CB67C5E36454FF28F98F9B877FF3D3A6F8A16825                           2021       Raw
       File Hash:                                                         13:44:33
       C544D9ADBF7314162342E2D4F7B61EEB76B52924589173E2885D9240E9C42CFD
25     Info Hash:                                                         06-12-     Tushy     11-17-2017   01-04-2018   PA0002069336
       15A9AD59EBBC05EA27DB08074626F90CF4DA2415                           2021
       File Hash:                                                         13:42:57
       B5B846179CAFB2E32AC1797AF07E0EF8D91F574F619F0205AC42956435A1115F
26     Info Hash:                                                         06-12-     Blacked   06-01-2019   07-17-2019   PA0002188304
       96F85F54DC4A7122C5268F0BA6B765EDDBE21338                           2021       Raw
       File Hash:                                                         13:31:16
       2E51FADA8E68829FAB7E136DD24EB9761D5A416AD4928C2274614AEA67F28329
                                  Case 1:21-cv-07019 Document 1-1 Filed 08/19/21 Page 4 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         06-12-     Tushy     09-08-2017   09-15-2017   PA0002052841
       9467A61011D4831D74B6EC4EC8C9582E01F53BC8                           2021
       File Hash:                                                         13:24:29
       CA022D906545C862D4847E71792D61257C0AF53124623967F3E116A9897237CE
28     Info Hash:                                                         06-12-     Tushy     03-22-2019   04-08-2019   PA0002164887
       4CFCD4A417821FCFCD79A36FA4B8E445497B61BB                           2021
       File Hash:                                                         13:17:46
       321968D700111022299000B4A423C842F1148E917FE15681BEBABE12F54EB66E
29     Info Hash:                                                         06-10-     Vixen     07-03-2019   08-02-2019   PA0002192292
       2EADBDD2B688357B54F433220518A42652EC6D62                           2021
       File Hash:                                                         03:51:43
       4E400422184ACA88892343E2440948374179BC224F791CE7E693402C01F5A617
30     Info Hash:                                                         06-10-     Vixen     01-19-2018   03-02-2018   PA0002104769
       3B966541493949E2F48A2034CCAB2FFDF9719718                           2021
       File Hash:                                                         03:38:13
       13B3010F47551E1A8F06E5C9C3D6B34730E92F4815379D66A0481A1667A3A3F7
31     Info Hash:                                                         06-10-     Blacked   04-30-2019   06-03-2019   PA0002178774
       CFB3C6698C2D3B922752726556F33517ACAB006B                           2021
       File Hash:                                                         03:36:38
       78CB09F6C2242774890DE6B5CA4C05DAFC9853410B097ADB6B71BF3B0DDBCF26
32     Info Hash:                                                         05-16-     Vixen     04-30-2021   06-03-2021   PA0002299685
       9BC774ABF2603AC833ACCD5C88C3804A78D8A297                           2021
       File Hash:                                                         12:00:01
       F81974D573968FAA06B4468C16023F5A98CF8B60DA6C3FB454746736781F6FF7
33     Info Hash:                                                         04-28-     Tushy     04-11-2021   04-27-2021   PA0002288948
       C00EDC1F12E5051872EB0D78C518EF755F9AB034                           2021
       File Hash:                                                         12:23:29
       90C3C43060083796BF2F4730B6F8BEC9003AC66F7E40A7453C3792A1778E5035
34     Info Hash:                                                         04-27-     Vixen     04-09-2021   06-03-2021   PA0002299683
       BC0C9BC5AF9D291E2FEF2ACC722DEFC0374C9497                           2021
       File Hash:                                                         12:21:14
       5AEC03A279447FE51A90E242071EF9C03ACAC533AAE664E8E33446E7A2D186FB
35     Info Hash:                                                         04-26-     Tushy     12-20-2020   01-05-2021   PA0002269960
       988F927F90E134982B8CD3978EF27BA55E205C53                           2021
       File Hash:                                                         02:37:57
       C607FD8C292C7B36EDD3B9909EA0E140BD496CC2BB18EF39A85D525A249E99D5
                                  Case 1:21-cv-07019 Document 1-1 Filed 08/19/21 Page 5 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
36     Info Hash:                                                         04-21-     Tushy     04-04-2021   04-14-2021   PA0002286714
       FCBEEDE3DB6496B738DF7E5934DFDED8C282C3ED                           2021
       File Hash:                                                         10:45:45
       7ACB95544CC53B724028F63A3CB8D988FC1BEFFD543B9464A86C8695E4713AE5
37     Info Hash:                                                         03-30-     Tushy     03-14-2021   03-22-2021   PA0002282514
       BB9B1D5CE4DB5A34BD2C3BF4186B2281F6935ADA                           2021
       File Hash:                                                         10:34:08
       D044D10640875D6E7D75C830EB2613AD8553831CA0CBECE175559DABE29252DF
38     Info Hash:                                                         03-07-     Tushy     02-21-2021   03-08-2021   PA0002280370
       B3C0FDF6D0FEF30F71549E1399500D6A932FAD19                           2021
       File Hash:                                                         14:17:22
       F25027B6FF0C778172A1070478CD96421152D6B461643F984130226FC0ED6185
39     Info Hash:                                                         02-27-     Blacked   02-13-2021   02-26-2021   PA0002283713
       90A1D7CB8B1164A9B39FF031F7F327E10DAF2221                           2021
       File Hash:                                                         12:55:24
       4F5E9E0E11E4C06166F581F7E6719DD1E9D3DB561F994F8BD047F9AD7B9D4BED
